Title: To John Adams from John Jebb, 20 December 1785
From: Jebb, John
To: Adams, John


     
      
       Dr. Sir
       Parlt. Street 20t Dec— 85.
      
      I have been prevented from paying my respects to you hitherto by the feeble State I have been in for some time— I am now still further prevented by an operation on my leg.— but I cannot help referring you to a publication intitled observations on a late publication intituled Thoughts on executive Justice printed for Cadell in the

Strand & Faulder in New-Bond street—which must please you— if The work fails, the letter at the End will gratify— but both are admirable— Eden has made a poor piece of work of it— & if he continues to go on, as he began—I shall not repine— Mr. Pitt, & he alone of all the Cabinet negotiated the dark transaction—
      Mrs Jebb Joins me in every expression of respect & good will to Mrs Adams & Miss Adams & I remain truly yrs
      
       John Jebb
      
     
     
      I beg respects to Col. Smith— I shuld wish to see yr Servt. agn. if convenient at the same Hour as before—
     
    